Title: [Diary entry: 10 July 1781]
From: Washington, George
To: 

10th. A Letter from Governor Trumbull, inclosing the proceedings of a convention of Eastern Deligates gives better hope of a regular supply of provision than we have been accustomed to for more than two years as the business seem to be taken up Systematically and regular modes adopted to furnish supplies at stated periods. General Heath also writes very favourably of the disposition of the Eastn. States but still we are without the reinforcements of Men required of them. The Boats undertaken by General Schuyler, are, by his letters, in a promising way—as those at Wappings Creek also are by the Q. Mr. Genls. report.  Hazen’s, and the 1st. York Regimt. who had been ordered to West point arrived there, but not till the latter had mutinied on acct. of their pay & several had deserted. The other York Regiment were detained at Albany to bring down the Boats & boards.